Case: 1:18-cv-02861 Document #: 138 Filed: 01/27/20 Page 1 of 1 PageID #:1445

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Lisa Madigan
                                      Plaintiff,
v.                                                       Case No.: 1:18−cv−02861
                                                         Honorable Andrea R. Wood
Suburban Express, Inc., et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 27, 2020:


        MINUTE entry before the Honorable Andrea R. Wood: Status hearing set for
1/28/2020 is stricken. Ruling on pending motions to follow by electronic mail. Mailed
notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
